477 F.2d 450
83 L.R.R.M. (BNA) 2527, 155 U.S.App.D.C. 281,71 Lab.Cas.  P 13,611
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.International Photographers of the Motion PictureIndustries, Local 659 of International Alliance ofTheatrical Stage Employees and Moving Picture MachineOperators of United States and Canada, Petitionerv.National Labor Relations Board, Respondent.
No. 72-1759.
United States Court of Appeals, District of Columbia Circuit.
April 27, 1973.

Before BAZELON, Chief Judge, WISDOM* and WILKEY, Circuit Judges.

Order

1
BAZELON, C.J.


2
This cause came on to be heard on a petition for review of an order of the National Labor Relations Board and was argued by counsel.  On consideration of the foregoing, and for the reasons set forth in the attached memorandum, it is


3
Ordered and Adjudged by this Court that the aforesaid petition for review is denied and it is


4
Further Ordered that the cross-application for enforcement of the order of the National Labor Relations Board is granted.

Memorandum

5
The Board properly refused to give effect to the aborted settlement agreements between the charging parties and the respondent.


6
A finding of a section 8(b)(1)(A) violation does not require actual proof of intent to influence the exercise of section 7 rights.  The Board's inferences concerning the "natural foreseeable consequences of the conduct" were adequately supported by the record.  See Lummus Co. v. NLRB, 339 F.2d 728, 734 (D.C.Cir.1964).  See also Teamsters Local 357 v. NLRB, 365 U.S. 667, 675 (1961);  Radio Officers' Union v. NLRB, 347 U.S. 17, 51 (1954).


7
Accordingly, the petition for review is denied and the cross-application for enforcement is granted.



*
 Sitting by designation pursuant to 28 U.S.C. Sec. 291(a)